UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2114



JUDY CURRY,

                                               Plaintiff - Appellant,


          versus


THE   POCAHONTAS  TIMES, County     newspaper,
business, located in Marlinton, WV; PAMELA
PRITT, Personally and in her professional
capacity as Managing Editor, The Pocahontas
Times; WILLIAM P. MCNEEL, Personally and in
his professional capacity as Editor and owner,
The   Pocahontas  Times; JANE     PRICE-SHARP,
Personally and in her capacity as Editor
Emerita and owner, The Pocahontas Times,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-106)


Submitted:    February 9, 2005             Decided: February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judy Curry, Appellant Pro Se. Martin Vaughan Saffer, Marlinton,
West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Judy Curry appeals the district court’s order dismissing

her civil action.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Curry v. Pocahontas Times, No. CA-03-106

(N.D.W. Va. Aug. 4, 2004).       We deny Curry’s motions to proceed in

forma pauperis, to suspend the briefing order, and to expedite and

transfer the case.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -